Citation Nr: 1100832	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES


1.  Whether new and material evidence has been received to reopen 
a claim for compensation for lumbar stenosis under 38 U.S.C.A. § 
1151.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for type II diabetes mellitus.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for multi-joint osteoarthritis, 
claimed due to post-traumatic stress disorder (PTSD) and 
depression.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for dysthymic disorder, 
personality disorder, epilepsy, inorganic brain syndrome, claimed 
due to trauma or due to PTSD and depression.

5.  Entitlement to service connection for a chronic heart 
disorder.

6.  Entitlement to service connection for chronic left carpal 
tunnel syndrome.

7.  Entitlement to service connection for chronic erectile 
dysfunction.

8.  Entitlement to service connection for urinary incontinence.

9.  Entitlement to service connection for chronic pain syndrome, 
claimed due to PTSD and depression.

10.  Entitlement to service connection for paranoia with 
histrionic and compulsive features, claimed due to PTSD and 
depression.

11.  Entitlement to service connection for dysthymic disorder, 
personality disorder, epilepsy, inorganic brain syndrome, claimed 
due to trauma or due to PTSD and depression.

12.  Entitlement to an effective date prior to May 3, 2004, for 
the award of service connection for PTSD with major depression.

13.  Entitlement to an effective date prior to May 19, 2006, for 
the award of a total rating based on individual unemployability. 


WITNESS AT HEARING ON APPEAL

The Veteran 



REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from December 1968 to 
November 1970.

An August 2004 rating decision, in pertinent part, denied service 
connection for chronic diabetes mellitus, claimed due to 
herbicide exposure (see claims files, Vol 2).  After commencing 
an appeal, in June 2005, the Veteran withdrew his appeal for 
service connection for diabetes.  Thus, that decision became 
final.  

This matter arises to the Board of Veterans' Appeals (Board) from 
August 2005 and later-issued rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota (see claims files, Vol 2).  In pertinent part of an 
August 2005 rating decision, the RO granted service connection 
for post-traumatic stress disorder (PTSD) with major depression 
effective from May 3, 2004.  The Veteran has appealed for an 
earlier effective date for service connection for PTSD.  

In September 2005, VA appointed the Veteran's spouse as his 
fiduciary for VA benefits purposes (see claims files, Vol 3).  
Since then, Appellant has actively pursued various claims for the 
Veteran.

This appeal also arises from an August 2006 rating decision that 
granted a total rating for compensation based on individual 
unemployability (TDIU) effective May 19, 2006 (see claims files, 
Vol 4).  Appellant appealed for an earlier effective date for the 
TDIU rating.  

This appeal also arises from an April 2008 RO rating decision 
that determined that new and material evidence had not been 
received to reopen a claim for compensation under 38 U.S.C.A. 
§ 1151 for lumbar stenosis (see claims files, Vol 5).  That 
decision also denied service connection for a heart disorder, for 
left carpal tunnel syndrome, and for an erectile dysfunction.  
All issues were appealed.

This appeal also arises from an August 2008-issued RO rating 
decision that, in pertinent part, denied service connection for 
psychoses, claimed due to PTSD and/or depression, continued the 
denial of service connection for left carpal tunnel syndrome, 
denied service connection for a bladder condition, and determined 
that new and material evidence had not been submitted to reopen a 
claim for service connection for multiple-joint osteoarthritis, 
claimed due to PTSD and/or depression (see claims files, Vol 5).  

This appeal also arises from a January 2009 RO rating decision 
that denied service connection for chronic pain syndrome, for 
paranoia with histrionic and compulsive features, claimed due to 
PTSD and depression, and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for dysthymic disorder, personality disorder, 
epilepsy, and inorganic brain syndrome, claimed due to trauma or 
due to PTSD and/or depression (see claims files, Vol 6).  

This appeal also arises from an April 2009 RO rating decision 
that determined that new and material evidence, sufficient to 
reopen a claim for service connection for type II diabetes 
mellitus claimed due to herbicide exposure, had not been 
submitted. 

In June 2009, the Board remanded the case, requesting the 
Veteran's Social Security Administration (SSA) records.  These 
records have been obtained.  

In the June 2009 Remand, the Board failed to address service 
connection for a urinary bladder condition.  The Veteran timely 
appealed an August 2008 rating decision that denied that claim.  
The RO issued a statement of the case (hereinafter: SOC) on April 
17, 2009, and received a VA Form 9, Appeal to the Board of 
Veterans' Appeals, on April 27, 2009.  On the VA Form 9, Appeal 
to the Board of Veterans' Appeals, Appellant indicated a desire 
to appeal all issues listed on the SOC or supplemental statement 
of the case (SSOC).  Thus, service connection for a urinary 
bladder condition has been added to page 1.  

Since the Board Remand, Appellant perfected an appeal for service 
connection for diabetes mellitus.  (See claims files, Vol 8).  
Because the August 2004 rating decision that denied service 
connection for diabetes mellitus became final upon withdrawal of 
an earlier appeal in June 2005, the issue of whether new and 
material evidence to reopen the claim has been added to page 1.  

In March 2005, the Veteran testified before an RO hearing officer 
concerning service connection for type II diabetes.  As noted 
above, because he later withdrew the appeal for service 
connection for type II diabetes, the August 2004 decision became 
final.  Because his March 2005 testimony post-dates the August 
2004 decision, his testimony must be considered with the current 
appeal, as it was received after the now-final August 2004 rating 
decision.  

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
submitted in February 2008, Appellant requested a hearing before 
a Veteran's law judge.  In August 2009, Appellant's attorney 
withdrew this request.  

In December 2009, Appellant submitted additional pertinent 
evidence without a waiver.  In November 2010, Appellant's 
attorney waived her right to initial RO consideration of this 
evidence.  Thus, a remand will not be necessary for this 
procedural safeguard.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

At page 1 of an August 2009 SSOC, the RO informed Appellant that 
the Board wrongfully assumed jurisdiction over issues not yet 
certified.  By statute, the Board's jurisdiction is initiated by 
the filing of an NOD.  See 38 U.S.C.A. § 7105(a).  The Board has 
no discretionary authority to deviate from the statute.  
Therefore, where an NOD pertaining to an issue has been filed, it 
is immaterial whether the RO has certified the issue; the Board 
must address it.  

Entitlement to service connection for a chronic heart disorder, 
service connection for erectile dysfunction, service connection 
for urinary incontinence, service connection for chronic pain 
syndrome, service connection for paranoia with histrionic and 
compulsive features, service connection for dysthymic disorder, 
personality disorder, epilepsy, inorganic brain syndrome, claimed 
due to trauma or due to PTSD and depression, and an earlier 
effective date for TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  By rating decision of July 2006, the RO denied compensation 
for lumbar stenosis under 38 U.S.C.A. § 1151 and properly 
notified Appellant of that decision.  

2.  Appellant did not appeal the July 2006 decision and it became 
final.

3.  Evidence received at the RO since the July 2006 rating 
decision is either immaterial, cumulative, or redundant of the 
evidence already considered and does not raise a reasonable 
possibility of substantiating the § 1151 claim.

4.  By rating decision of August 2004, the RO denied service 
connection for type II diabetes and properly notified the Veteran 
of that decision.  

5.  The Veteran did not appeal the August 2004 decision and it 
became final.

6.  Evidence received at the RO since the August 2004 rating 
decision is immaterial, cumulative, or redundant of the evidence 
already considered and does not raise a reasonable possibility of 
substantiating the claim.

7.  By rating decision of July 2006, the RO denied service 
connection for multi-joint arthritis and properly notified 
Appellant of that decision.  

8.  Appellant did not appeal the July 2006 decision and it became 
final.

9.  Evidence received at the RO since the July 2006 rating 
decision is immaterial, cumulative, or redundant of the evidence 
already considered, and does not raise a reasonable possibility 
of substantiating the claim for service connection for multi-
joint arthritis.

10.  By rating decision of July 2006, the RO denied service 
connection for dysthymic disorder, personality disorder, 
epilepsy, and inorganic brain syndrome and properly notified 
Appellant of that decision. 

11.  Evidence received at the RO since the July 2006 rating 
decision is sufficiently new and material to warrant reopening a 
claim for service connection for dysthymic disorder, personality 
disorder, epilepsy, and inorganic brain syndrome.  

12.  Although Appellant and the Veteran have claimed that left 
carpal tunnel syndrome was caused or aggravated by a spine-
related disability, this theory of secondary service connection 
is immaterial because service connection is not in effect for any 
spine-related disability. 
CONCLUSIONS OF LAW

1.  A July 2006 RO rating decision that denied entitlement to 
compensation for lumbar stenosis under 38 U.S.C.A. § 1151, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.200, 20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 
(2010).

2.  New and material evidence has not been received to warrant 
reopening the previously and finally denied claim of entitlement 
to compensation for lumbar stenosis under 38 U.S.C.A. § 1151 and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  An August 2004 RO rating decision that denied service 
connection for type II diabetes is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2010).

4.  A July 2006 RO rating decision that denied service connection 
for multi-joint arthritis is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2010).

5.  New and material evidence has not been received to warrant 
reopening the previously and finally denied claims of entitlement 
to service connection for type II diabetes and for multi-joint 
arthritis and the claims are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  A July 2006 RO rating decision that denied service connection 
for dysthymic disorder, personality disorder, epilepsy, and 
inorganic brain syndrome is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2010).

7.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection for dysthymic disorder, personality 
disorder, epilepsy, and inorganic brain syndrome, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

8.  Left carpal tunnel syndrome was not incurred in active 
service nor is it secondary to any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010).

9.  The criteria for an effective date earlier than May 3, 2004, 
for service connection for PTSD are not met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105, 3.151, 
3.155, 3.157, 3.400 (b) (2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Adequate notice was not provided until March 
2006, however, earlier denied claims that were appealed were 
remanded for development and later SSOCs were issued that fully 
discussed the duty to notify and assist.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

The claimant challenges the initial effective date assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  In this case, a February 2008 letter adequately notifies 
the claimant of the elements necessary to reopen a claim.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In a November 2008 NOD, Appellant's attorney argued that VA 
should examine the Veteran in order to obtain new and material 
evidence to reopen the claim (see claims files, Vol 6).  In 
response to this request, the Board notes that VA has only a 
limited duty to assist with respect to reopening claims.  
38 U.S.C.A. § 5103A (a) (2) (West 2002) states the following:

The Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

38 U.S.C.A. § 5103A (f) (West 2002) states the following:

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in section 5108 of this title.   

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private medical records and SSA records.  The claimant was 
afforded VA medical examinations and a VA hearing.  Neither the 
claimant nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence for Compensation under 38 U.S.C.A. 
§ 1151

In pertinent part of a July 2006 rating decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 for lumbar stenosis (see 
claims files, Vol 3).  Because Appellant did not appeal, that 
decision became final.  Pursuant to 38 U.S.C.A. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the claim 
may not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 (2010).

In February 2008, Appellant again requested compensation under 
38 U.S.C.A. § 1151 for the lumbar spine (see claims files, Vol 
4).  Appellant's letter was accepted as an application to reopen 
a previously denied claim. 

38 C.F.R. § 3.156(a) (2010) states: 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To determine whether new and material evidence has been 
submitted, the previously-considered evidence must be reviewed.  
The relevant evidence of record at the time of the July 2006 RO 
rating decision consists of service treatment records (STRs), VA 
examination and treatment reports, private treatment reports, and 
claims and statements of the Veteran and Appellant.  These are 
briefly discussed below.

An August 1994 VA hospital report notes hospitalization due to 
sudden onset blindness (see claims files, Vol 2).  The VA 
hospital report notes a recent injury a July 1994 motor vehicle 
accident, private hospitalization and laceration repair, and the 
onset of some back pain.  The relevant diagnosis was degenerative 
joint disease of the spine. 

A November 2001 private medical report notes that a recent 50 
pound weight gain has caused increased lower back pains that had 
been intermittent, but were becoming more constant (see claims 
files, Vol 3).  The Veteran reported bilateral leg numbness down 
to the ankles.  He also reported a family history of arthritis.  
November 2001 X-rays showed slight compression fracture of the T-
12 vertebra.  A November 2001 magnetic resonance imaging (MRI) 
study showed minimal degenerative changes of the T11-12 disc 
interspace.  A December 2001 private medical report notes a long-
standing history of low back pain and a recent wrenching of the 
back with follow-on symptoms.  

A November 2005 private medical report notes cervical myopathy 
possible related to an in-service assault (see claims files, Vol 
3).  The report makes no mention of the etiology of lumbar spine 
pain.  A November 2005 neurology report notes a complaint of low 
back pains since an assault in 1970.  In a December 2005 letter, 
a private medical doctor reported that the Veteran had a moderate 
amount of degenerative disc disease in the lower lumbar spine.

In January 2006, the Veteran requested § 1151 compensation for 
his neck and back (see claims files, Vol 3).  VA examined him in 
July 2006.  The July 2006 VA examination report reflects a 
diagnosis of lumbar spine stenosis; however, the physician found 
no indication that VA neck surgery, or the lack of physical 
therapy after that surgery, or any other VA care aggravated or in 
any way contributed to the lumbar spine condition.  The physician 
also noted that the STRs do not contain evidence of a low back 
injury and noted that surgery on the lumbar spine has never been 
performed.  

In July 2006, the RO denied compensation under 38 U.S.C.A. § 1151 
for lumbar spine stenosis (see claims files, Vol 3).  A cover 
letter reflects that the decision was properly mailed to 
Appellant.  Appellant did not appeal that decision 

The Board must review the evidence submitted since the final July 
2006 decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor redundant 
and, if so, whether it raises a reasonable possibility of 
substantiating the claim.  The evidence submitted since the July 
2006 RO decision includes an application to reopen the claim that 
was received in February 2008 (see claims files, Vol 4), VA and 
private clinical records, and claims and statements of Appellant 
and the Veteran.  These are briefly discussed.  

In January 2008, Appellant reported that the Veteran had received 
private treatment for his back since 2002 and that his private 
doctor found that the current back condition might be related to 
a beating that he experienced in the military.  This is not new 
and material evidence because these private medical reports were 
considered in the now-final July 2006 RO decision.  

In a February 2008 application for § 1151 benefits, Appellant 
claimed that the 1151 claim derives from the fact that VA had 
misdiagnosed and refused to treat the Veteran's back.  She did 
not allege when or where the misdiagnosis had occurred or how VA 
treatment contributed to his back disability.  This does not 
support a claim for compensation under § 1151 for lumbar 
stenosis.  Thus, it is not new and material evidence.  

In February 2008, Appellant reported that medical evidence in the 
files link a back condition to an assault that allegedly occurred 
during active service.  This is not new and material evidence 
because this medical evidence was considered in the July 2006 RO 
decision.  

In another February 2008 letter, Appellant reported that she 
never received a prior rating decision that denied compensation 
for the back under § 1151.  This does not support a claim for 
service connection for lumbar stenosis nor does it support a 
claim for compensation under § 1151 for lumbar stenosis.  Thus, 
it is not new and material evidence.  

In March 2008, Appellant changed her theory of entitlement to 
benefits.  She stated that VA had mis-diagnosed the Veteran's 
back condition.  She reported that private back surgery was 
performed at the Spine Center in Rapid City.  She submitted a 
March 2007 VA computerized tomography study that showed disk 
bulges at L3 through L5.  She submitted an April 2007 VA 
treatment report that mentions a recent flare-up of low back pain 
due to lumbar degenerative disc disease and she submitted a 
November 2007 private medical report that notes that lumbar 
decompression surgery was planned.  These do not tend to link 
lumbar stenosis to active service or to VA medical treatment.  
Therefore, this is not material evidence.

In May 2008, Appellant requested service connection for spinal 
arthritis secondary to service-connected PTSD on an aggravation 
basis (see claims files, Vol 5).  Although this is a new theory 
of service connection, it is immaterial to a claim of 
compensation under 38 U.S.C.A. § 1151.  Thus, it is not new and 
material evidence.

In June 2008, Appellant submitted Mayo Clinic medical records 
that indicate upper extremity radiculopathy and current neck 
conditions.  These do not support a claim for service connection 
for lumbar stenosis nor do they support a claim for compensation 
under § 1151 for lumbar stenosis.  Thus, these are not new and 
material evidence.

An August 2008 VA Agent Orange examination report notes that the 
Veteran reported serving aboard a naval supply ship off the coast 
of Vietnam, but never traveling to Vietnam (see claims files, Vol 
5).  The Veteran could not recall seeing any Agent Orange being 
carried by his supply ship.  The report does not tend to link 
chronic low back pain to Agent Orange exposure.  This examination 
report does not support a claim for service connection for lumbar 
stenosis nor does it support a claim for compensation under 
§ 1151 for lumbar stenosis.  Thus, it is not new and material 
evidence.

A September 2008 VA out-patient treatment report notes chronic 
pain syndrome with pain emanating from the neck and back (see 
claims files, Vol 4).  This does not support a claim for service 
connection for lumbar stenosis nor does it support a claim for 
compensation under § 1151 for lumbar stenosis.  Thus, it is not 
new and material evidence.

In November 2008, Appellant submitted a VA Form 21-4176, Report 
of Accidental Injury in Support of Claim for Compensation.  
Appellant reported that the Veteran injured his back in 1983 in a 
motor vehicle accident (see claims files, Vol 5).  In February 
2009, Appellant submitted private medical reports that are 
duplicates of previously considered reports (see claims files, 
Vol 6).  These do not support a claim for service connection for 
lumbar stenosis nor do they support a claim for compensation 
under § 1151 for lumbar stenosis.  Thus, these are not new and 
material evidence.

In February 2009, the RO received SSA records pertaining to the 
Veteran.  These do not support a claim for compensation under 
§ 1151 for lumbar stenosis.  Thus, this is not material evidence.

While some of the evidence is new evidence, it does not raise a 
reasonable possibility of substantiating the claim for 
compensation under 38 U.S.C.A. § 1151.  Therefore, for re-opening 
purposes, new and material evidence sufficient to reopen the 
§ 1151 claim has not been submitted.  After considering all the 
evidence of record, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Because none of the evidence submitted is sufficiently 
new and material to reopen the claim, the application to reopen 
the § 1151 compensation claim must be denied.  


New and Material Evidence for Service Connection for Type II 
Diabetes

In August 2004, the RO denied service connection for type II 
diabetes.  Because Appellant later withdrew an appeal of that 
decision, it became final.  The claim cannot be reopened unless 
new and material evidence is submitted.  In order to determine 
whether new and material evidence has been submitted, the 
evidence previously considered in the August 2004 final decision 
must be briefly discussed.  

The STRs do not reflect any diabetes.  A DD Form 214 does not 
reflect service in Vietnam, nor has the Veteran or Appellant 
alleged that the Veteran served in Vietnam or in riverine waters.  
In December 2003, the Veteran reported that type II diabetes had 
recently arisen.  He mentioned exposure to chemicals [while 
aboard ship] during active service that he felt might be related.  
A December 2003 VA physical examination report states that the 
Veteran had no known endocrine problem; however, a March 2004 VA 
out-patient treatment report notes that diabetes was being 
treated with metformin.  

In May 2004, the National Personnel Records Center confirmed that 
a naval vessel upon which the Veteran had served (USS TALUGA (AO-
62)), was present in Vietnamese waters during 1969 and 1970; 
however, the Veteran's service in riverine waters or on land 
could not be confirmed.  No other evidence pertinent to the claim 
was received. 

Since the August 2004 rating decision that denied service 
connection for type II diabetes, the Veteran testified before an 
RO hearing officer.  In March 2005, the Veteran testified that he 
first received a diagnosis of diabetes about a year earlier.  
This is not material evidence, because it does not tend to 
substantiate the service connection claim.  

A January 2008 letter requesting that the claim be reopened 
mentions that the Veteran served in the waters off the coast of 
Vietnam.  This is not new and material evidence, because the RO 
had earlier considered that information.  

In December 2009, Appellant submitted VA out-patient treatment 
reports dated in 2003 and later.  These are either duplicate of 
those earlier considered, or redundant and cumulative of those 
earlier considered.  This is not new and material evidence, 
because the RO had earlier considered this information.  

In December 2009, the Veteran reported exposure to chemicals 
aboard the USS TALUGA.  He asserted that he was exposed to 
dioxins and Agent Orange while aboard.  In this December 2009 
submission, Appellant submitted an official account of the 
activities of the USS TALUGA.  These records reflect that the 
vessel's primary mission was to deliver fuel products to the 
naval fleet at sea.  The vessel also supplied ships of the fleet 
with mail, freight, personnel, water, ammunition, and provisions.  
This is not new and material evidence.  This evidence was first 
submitted to the RO in 1995 for a pending post-traumatic stress 
disorder claim.  Thus, it has been considered in the previous 
decision.

The Veteran's recent assertion of having been exposed to dioxins 
and Agent Orange aboard ship is not new evidence.  In December 
2003, the Veteran had reported his exposure to "chemicals" 
during active service that might be related to diabetes.  In the 
final August 2004 decision, the RO had considered the Veteran's 
claim of exposure to "chemicals" to be one of exposure to 
herbicides.  The RO considered this evidence and then determined 
that official records do not corroborate exposure to chemicals or 
herbicides.  Therefore, the submission is not new and material 
evidence, as it is cumulative of earlier considered evidence.  
The Veteran has not supplied a new and missing fact that carries 
a reasonable possibility of substantiating the claim.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Because none of the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen a claim 
for service connection for type II diabetes must be denied.  

New and Material Evidence for Multi-Joint Osteoarthritis 

To determine whether new and material evidence has been 
submitted, the previously-considered evidence must be reviewed.  
The relevant evidence of record at the time of the July 2006 RO 
rating decision consists of STRs, VA examination and treatment 
reports, private treatment reports, and claims and statements of 
the Veteran and Appellant.  These are briefly discussed below.

A May 1970 STR notes a swollen, painful right ankle with multiple 
abrasions (see claims files, Vol 1).  It was treated and the 
Veteran returned to duty.  

The STRs reflect that the spine and musculoskeletal system were 
examined and found normal in November 1970, just prior to release 
from active military service (see claims files, Vol 1).  There is 
no medical history questionnaire to accompany the separation 
examination report, however.  

A January 1983 VA consultation report notes that a neck injury 
was suffered in a September 1982 auto accident.  The Veteran 
reported neck pains ever since. 

In his June 1984 original claim for benefits, the Veteran 
reported neck, back, and head injuries suffered in 1982 to 1984 
(see claims files, Vol 1).  He made no claim of injury during 
active military service.

A July 1985 VA hospital report notes residuals of multiple head 
injuries suffered in recent auto accidents.  Also mentioned is 
chronic pain syndrome, primarily neck and headaches (see claims 
files, Vol 1).  

A January 1986 private medical report notes a cervical sprain 
related to a 1984 auto accident.  

A July to August 1994 VA hospital report notes injuries a July 
1994 motor vehicle accident, private hospitalization and 
laceration repair, and the onset of some back pain.  The relevant 
diagnosis was degenerative joint disease of the spine. 

A November 2001 private medical report notes that a recent 50 
pound weight gain has caused increased lower back pains that had 
been intermittent, but were becoming more constant (see claims 
files, Vol 3).  The Veteran reported bilateral leg numbness down 
to the ankles.  He also reported a family history of arthritis.  
November 2001 X-rays showed slight compression fracture of the T-
12 vertebra.  A November 2001 magnetic resonance imaging (MRI) 
study showed minimal degenerative changes of the T11-12 disc 
interspace.  A December 2001 private medical report notes a long-
standing history of low back pain and a recent wrenching of the 
back with follow-on symptoms.  

An October 2005 report from Rapid City Medical Center notes that 
the Veteran was a new rheumatology patient (see claims files, Vol 
3).  The chief complaint was joint discomfort over the knees, 
fingers, ankles, elbows, shoulders, and hips.  The Veteran 
reported that he noticed swelling of joints in 1972 and 1973.  He 
stated that he was told that he had rheumatoid arthritis.  The 
Veteran mentioned that Celebrex(r) had been prescribed for 
arthritis about 4 years earlier.  A November 2005 follow-up 
report from the same facility notes that no joint showed active 
synovitis.  There were mild degenerative changes at the knees and 
fingers and Dupuytren's contractures in both hands.  The 
impressions were early degenerative arthritis, chronic pain 
syndrome, and neck pain with history of cervical injury and 
previous laminectomy.  The physician noted that tests for 
rheumatoid arthritis were negative.  The physician related neck 
pains to the auto injuries, but also stated that if the Veteran 
had sustained a particular joint injury during active service, 
then it is possible that the he could "go on to develop 
arthritis changes in that joint."  

A November 2005 private medical report notes cervical myopathy 
possible related to an in-service assault (see claims files, Vol 
3).  The report makes no mention of the etiology of lumbar spine 
pain.  A November 2005 neurology report notes a complaint of low 
back pains since an assault in 1970.  In a December 2005 letter, 
a private medical doctor reported that the Veteran had a moderate 
amount of degenerative disc disease in the lower lumbar spine.

A July 2006 VA examination report reflects that the Veteran 
reported that he had neck and back pain ever since he was beaten 
and raped, but the examiner noted that the STRs did not mention 
any beating and in 1995; rather, the Veteran had reported that he 
had once been placed in a choke hold.  The physician offered 
diagnoses of cervical and lumbar spine stenosis; however, the 
physician found no indication that these were related to VA 
surgery, contrary to the Veteran's allegation.  

In July 2006, the RO denied service connection for osteoarthritis 
of multiple joints.  A cover letter reflects that the decision 
was properly mailed to Appellant.  Appellant did not appeal that 
decision.  The Board must review the evidence submitted since the 
final July 2006 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither cumulative 
nor redundant and, if so, whether it raises a reasonable 
possibility of substantiating the claim.  

The evidence submitted since the July 2006 RO decision includes 
an application to reopen the claim that was received in May 2008 
(see claims files, Vol 5), VA and private clinical records, SSA 
records, and claims and statements of Appellant and the Veteran.  
These are briefly discussed.  

VA and private medical reports reflect continued treatment for 
neck, back, and other pains.  These are not new and material 
evidence because they do not tend to substantiate a service 
connection claim or a secondary service connection claim.  
Earlier-dated VA and private medical reports were re-submitted.  
These are duplicates of evidence considered in the July 2006 
decision and thus are not new evidence.  

SSA records received in February 2009 (see claims files, Vol 7) 
are not material evidence because they do not tend to link multi-
joint osteoarthritis with active service or service-connected 
disability.  

While some of the evidence is new evidence, it does not raise a 
reasonable possibility of substantiating the claim for service 
connection for multi-joint arthritis.  Therefore, for re-opening 
purposes, new and material evidence sufficient to reopen the 
claim has not been submitted.  After considering all the evidence 
of record, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Because none of the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the claim 
for service connection for multi-joint arthritis must be denied.  

New and Material Evidence for Dysthymic Disorder, Personality 
Disorder, Epilepsy, and Inorganic Brain Syndrome

To determine whether new and material evidence has been 
submitted, the previously-considered evidence must be reviewed.  
The relevant evidence of record at the time of the July 2006 RO 
rating decision consists of STRs, VA examination and treatment 
reports, private treatment reports, and claims and statements of 
the Veteran and Appellant.  These are briefly discussed below.

The STRs reflect that the Veteran was examined and found 
physically and psychiatrically normal in November 1970, just 
prior to release from active military service (see claims files, 
Vol 1).  There is no medical history questionnaire to accompany 
the separation examination report, however.  

A January 1983 VA consultation report notes a that a neck injury 
was suffered in a September 1982 auto accident (see claims files, 
Vol 1).  The Veteran reported neck pains ever since.   

A May 1984 private medical report notes seizure activity, 
possible panic attacks, and bizarre behavior following three auto 
wrecks in the recent two-year period.  A VA hospital report notes 
hospitalization from May to November 1984.  A June 1984 VA 
neuropsychological report notes that a brain syndrome was 
detected.  

In his June 1984 original claim for benefits, the Veteran made no 
claim of psychiatric problems, epilepsy, or head injury during 
active military service.  

A July 1984 VA addendum report notes that possibly the Veteran 
sustained most of his organic impairment during his first two 
head traumas.  

A December 1984 VA compensation examination report contains an 
Axis I diagnosis of dysthymic disorder.  The Axis II diagnosis 
was personality disorder, mixed with paranoid histrionic 
dependent and compulsive features.  The Axis III diagnoses were 
inorganic brain syndrome, secondary to trauma, and epilepsy.  

An April 1985 VA compensation examination report notes multiple 
neurological or neuromuscular defects.  A July 1985 VA hospital 
report notes residuals of multiple head injuries suffered in 
three recent auto accidents.   

A February 1995 VA report notes a long history of somatization 
disease.  A March 1995 VA hospital report noted hospitalization 
for affective disorder with psychotic features, not otherwise 
specified (hereinafter: NOS) (see claims files, Vol 2). 

A May 2005 VA initial PTSD compensation examination report 
reflects that the Veteran developed a seizure disorder secondary 
to auto accidents.  The Veteran claimed that the auto accidents 
were suicide attempts (see claims files, Vol 2).  The primary 
Axis I diagnosis was chronic dysthymic disorder.  The examiner 
found major depressive disorder to be secondary to PTSD, but 
offered no opinion concerning the etiology of dysthymic disorder.  
The examiner also found the Veteran not competent to manage his 
VA benefits. 

In July 2006, the RO denied service connection for dysthymic 
disorder with personality disorder, epilepsy, and inorganic brain 
syndrome due to trauma (see claims files, Vol 3).  The Board must 
review the evidence submitted since the final July 2006 decision 
to determine whether any of it is new and material evidence, that 
is, whether it is neither cumulative nor redundant and, if so, 
whether it raises a reasonable possibility of substantiating the 
claim.  

The evidence submitted since the July 2006 RO decision includes 
an application to reopen the claim that was received in May 2008 
(see claims files, Vol 5), and a medical treatise that addresses 
the etiology of epilepsy. 

In September 2008, Appellant submitted a medical abstract that 
notes that stress can increase the risk of seizures.  This 
evidence is new in that it had not been earlier considered.  It 
is also material because it suggests that service-connected PTSD 
could aggravate a non-service-connected seizure disorder.  Thus, 
it raises a reasonable possibility of substantiating the claim.  
Therefore, for re-opening purposes, new and material evidence 
sufficient to reopen the claim has been submitted.  After 
considering all the evidence of record, the Board finds that it 
favors the claim.  (West 2002); Gilbert, supra.  The application 
to reopen the claim for service connection for dysthymic 
disorder, personality disorder, epilepsy, and inorganic brain 
syndrome must be granted.  

Service Connection for Left Carpal Tunnel Syndrome

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as arthritis, 
psychosis, hypertension, and/or other organic diseases of the 
nervous system, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease will be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

The amendment places a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  

A December 2001 private neurology consultation report notes a 
complaint of generalized weakness in all extremities (see claims 
files, Vol 4).  A May 2006 VA compensation examination report 
notes decreased left hand-grip strength, possibly due to poor 
effort (see claims files, Vol 4).  No relevant diagnosis was 
offered.  An April 2007 VA primary care attending note mentions 
left carpal tunnel syndrome on a current problem list.  

In February 2008, Appellant requested service connection for left 
carpal tunnel syndrome (see claims files, Vol 4).  Appellant 
reported that a physician had concluded that this disorder could 
be related to a back injury alleged to have happened during 
active military service.  The Veteran and Appellant reported that 
VA has treated his carpal tunnel syndrome.  

The RO denied service connection for left carpal tunnel syndrome 
in April 2008 (see claims files, Vol 5). 

In a May 2008 NOD, Appellant's attorney argued that left carpal 
tunnel syndrome is possibly related to a back condition and the 
back condition is possibly related to PTSD.  The attorney 
submitted a private February 2008 examination report that notes 
neck pains, pain into both arms, and left arm numbness and 
weakness.  The physician mentioned that the symptoms began only a 
few days earlier.  The report notes a history of anterior 
cervical diskectomy and a history of lumbar micro-diskectomy.  
Carpal tunnel syndrome was not mentioned. 

In June 2008, Appellant submitted Mayo Clinic medical records 
(see claims files Vol 5).  Left sided sensory deficits were noted 
in both the upper and lower left extremities and diagnoses of 
cervical stenosis and "left hemipain syndrome" were offered.  
Cervical radiculopathy was suspected.  A March 2008 Mayo Clinic 
nerve conduction velocity study revealed left median neuropathy 
consistent with carpal tunnel syndrome. 

In a September 2008 letter, Appellant's attorney notified VA that 
left carpal tunnel syndrome was claimed to be secondary to PTSD.

A September 2008 VA outpatient treatment report notes chronic 
pain syndrome with pain emanating from the neck and back (see 
claims files, Vol 4).  A September 2008 report from The Spine 
Center at Rapid City notes that a VA electromyography study 
showed left carpal tunnel syndrome (see claims files, Vol 7).  
The Veteran underwent left carpal tunnel syndrome release surgery 
at Black Hills Surgery Center in September 2008 (see claims 
files, Vol 7).  

In July 2009, the RO received SSA records (see claims files, Vol 
7).  These are chiefly duplicates of other medical records in the 
claims files and they do not address the etiology of carpal 
tunnel syndrome.  

From the above-mentioned facts, it is clear that carpal tunnel 
syndrome first arose in or around 2007.  There is no evidence 
that tends to relate carpal tunnel syndrome to active service, 
nor has the Veteran or Appellant so alleged.  The only theory 
that has been advanced for service connection is one of secondary 
service connection due to residuals of a spinal injury during 
active service.  Unfortunately, this theory is flawed, as service 
connection has not been established for a spinal injury.  

While the Veteran has claimed a back injury during a brutal 
assault and rape during active service (for which service 
connection for PTSD has been granted), this theory does tend to 
link a spine injury to PTSD, but rather, it presents a claim for 
direct service connection for the spine due to injury suffered 
during active service.  There is no medical evidence of a spine-
related disorder during service of for many years after active 
service and thus, even though the Veteran has supplied competent 
and credible lay evidence of a spine injury suffered in an 
assault during active service, any such spine injury during 
active service resolved prior to separation.  Current spine 
disorders are unrelated to active service.  Assuming arguendo 
that carpal tunnel syndrome is secondary to a spine injury, this 
etiology to no avail, as service connection for the spine is not 
in effect. 

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  As mentioned above, 
the lay evidence is competent with respect to observance of 
symptoms readily observable and it is credible, as there is no 
indication of lack of veracity.  Washington v. Nicholson, 19 Vet. 
App. 362, 367-68 (2005).  However, the lay evidence is not in 
agreement with the medical evidence.  See Jandreau v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  The Veteran's 
etiology opinion in this matter is of little value because 
medical experts have found current spine disorder to be of 
relatively recent onset.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Service connection for left 
carpal tunnel syndrome must therefore be denied.  

Earlier Effective Date 

Appellant requests an effective date prior to May 3, 2004, for 
the award of service connection for PTSD with major depression.

The effective date of service connection will be the later of the 
date of receipt of claim or the date entitlement arose if the 
claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2010).  If based on receipt of new and material evidence, other 
than service department records, received after the final 
disallowance, the effective date will be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q), (r) (2010).  If based on service department 
records, under certain circumstances, VA must reconsider the 
original service connection claim.  38 C.F.R. § 3.156 (c) (2010).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2010).

The claims files contain an August 1984 VA psychiatric 
consultation report that contains a provisional diagnosis of 
"possible PTSD, major depression, or anxiety."  The claims 
files reflect that service connection for PTSD was first denied 
in an October 1995 RO rating decision (see claims files, Vole 2).  
The basis for the October 1995 RO denial decision was that "an 
acceptable diagnosis of PTSD has not been made, and confirmation 
of the stressor claimed by the Veteran cannot be made."  The 
Veteran and his representative were notified of the decision in a 
letter dated October 3, 1995, and did not appeal.  Thus, that 
decision became final.  Because of this final decision on the 
matter, the Board cannot consider evidence received prior to 
October 3, 1995.  Furthermore, no revision to the final October 
1995 RO decision may be made, absent a showing of CUE (clear and 
unmistakable error) in that decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 (1997) 
38 C.F.R. § 3.105.  Appellant has not asserted that the October 
3, 1995-issued rating decision is based on CUE.  

The next question is whether at any time after October 3, 1995, 
and prior to May 3, 2004, a claimant, i.e., the Veteran, 
Appellant, or Appellant's attorney, submitted a claim for service 
connection for PTSD.  The claims files reflect that no such claim 
was filed within this time-frame.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to the 
actual claim may suffice as a claim in certain circumstances.  
The provision applies only where a formal claim for compensation 
has been allowed, or disallowed for the reason that the 
disability is not compensable in degree.  38 C.F.R. § 3.157 (b).  
In this case, a formal claim for compensation had not been 
allowed at any prior time, nor had a formal claim for 
compensation been disallowed for the reason that the disability 
is not compensable in degree.  Thus, the provisions set forth at 
§ 3.157 need not be discussed further. 

Because service connection for PTSD is based on receipt of new 
and material evidence other than service department records 
received after the final October 3, 1995, disallowance, the 
effective date will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r) (2010).  The date of receipt of claim is no 
earlier than the May 3, 2004, date assigned by the RO.  The final 
question therefore is whether the "date entitlement arose" is 
later.  

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term.  The Court has stressed 
what that phrase does not mean, however.  In McGrath v. Gober, 
the Court offered the following:

As noted above, the effective date of an award 
"shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  Thus, when an original claim 
for benefits is pending, as the Board found here, the 
date on which the evidence is submitted is irrelevant 
even if it was submitted over twenty years after the 
time period in question."  McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000).  

In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed PTSD as "the date entitlement arose" and 
used that date, rather than an earlier date of receipt of the 
pending claim (the claim had pended for over 20 years), as the 
effective date.  The Board infers from this that the" date 
entitlement arose" is not meant to be the date of an 
examination.

According to § 5110 (a), unless specifically provided elsewhere 
in this chapter, the effective date based on a claim reopened 
will be fixed in accordance with facts found, but will not be 
earlier than the date of receipt of application therefor.  The 
only other provision that appears elsewhere in that chapter is 
§ 5110 (g), where the phrase "...pursuant to any Act or 
administrative issue,..." is used.  This phrase delimits the 
effective date based on a new or changed regulation to a date no 
earlier than the date of the new or revised regulation.  

The phrase "date entitlement arose", as used in VA regulations, 
does not appear in the statute.  Conversely, the phrase 
"...pursuant to any Act or administrative issue," appears in 
the statute, but does not appear in the regulation.  The Board 
infers from these facts that the phrase "date entitlement 
arose" as used in 38 C.F.R. § 3.400 likely refers to § 5110 (g) 
"...pursuant to any Act or administrative issue,".  Therefore, 
the "date entitlement arose" likely refers to the effective 
date of an Act or issue, rather than the date that a physician 
offered a favorable diagnosis or medical nexus opinion.  This 
conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 
(1999), where the Court stressed that the effective date for an 
award of service connection is not based on the earliest medical 
evidence demonstrating a causal connection, but on the date of 
the claim for service connection.

In this case, the "date entitlement arose" refers to the date 
of enactment of current 38 U.S.C.A. § 1110 (Basic entitlement), 
which authorizes compensation for any service-connected 
disability.  The effective date of that act of Congress is 
September 2, 1958.  The latter of the date entitlement arose or 
date of receipt of claim is May 3, 2004, the date of receipt of 
claim.  Because the Veteran submitted the current service 
connection claim no earlier than May 3, 2004, and that claim 
remained pending until service connection for PTSD was ultimately 
granted, the preponderance of the evidence is against an 
effective date earlier than May 3, 2004, for service connection 
for PTSD.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for compensation for lumbar 
stenosis under 38 U.S.C.A. § 1151 is denied.  

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for type 
II diabetes mellitus is denied.  

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for multi-
joint arthritis is denied.  

New and material evidence having been submitted, the application 
to reopen a claim for service connection for dysthymic disorder, 
personality disorder, epilepsy, or inorganic brain syndrome, 
claimed due to trauma or due to PTSD and depression, is granted.

Service connection for left carpal tunnel syndrome is denied. 

An effective date prior to May 3, 2004, for the award of service 
connection for PTSD with major depression, is denied.




REMAND

Service Connection for a Chronic Heart Disorder

The STRs reflect no treatment for or complaint of a heart 
disorder.  Entrance and exit examination reports indicate that 
the heart and blood pressure were normal.  

The Veteran was admitted to a VA Medical Center in January 1995 
with atypical chest pains (see claims files, Vol 1).  Blood 
pressure was 148/87, but heart sounds were normal. 

RO rating decisions reflect that service connection is in effect 
for PTSD, rated 70 percent disabling from May 2006.  This 
decision is relevant in that Appellant believes that PTSD has 
caused or aggravated the Veteran's heart condition. 

Appellant requested service connection for a heart condition in 
September 2007.  Appellant noted that the Veteran had a heart 
attack in July 2007 while hospitalized at the Sturgis, SD, VA 
hospital [Fort Meade VA Medical Center].  Appellant requested 
consideration of direct service connection and also secondary 
service connection, reportedly because a heart expert and a 
mental health expert had related the heart condition to PTSD and 
medication.  

The RO obtained recent VA and private medical reports that note a 
pacemaker implantation in July 2007 at the Rapid City Regional 
Hospital.  An August 2007 discharge report notes a history of 
"multiple years" of syncope episodes.  

In June 2008, Appellant submitted an abstract of a medical 
treatise that notes that PTSD is a risk factor for coronary heart 
disease.  Appellant also submitted a Board decision that cited 
private medical evidence that tends to link PTSD to heart 
disease.

The RO issued an SOC in August 2008 that characterizes the heart-
related claim as one for service connection for a heart 
condition, status post heart attack, irregular heartbeat, and 
dual-chamber pacemaker, secondary to PTSD with major depression.  

An August 2008 VA Agent Orange registry examination report does 
not mention a heart disorder.  It does mention, however, that the 
Veteran's "Medications are many..." 

In September 2008, Appellant's attorney stressed that VA must 
consider whether service-connected PTSD has caused or aggravated 
a heart condition.  A September 2008 VA out-patient treatment 
report notes hypertension, well-controlled (see claims files, Vol 
6). 

In June 2009, the Board remanded the case to obtain SSA records.  
The RO obtained these reports but they do not address the 
relationship between PTSD and a heart condition.  

Because it is plausible that service-connected PTSD has caused or 
aggravated a cardiovascular disability, VA's duty to assist 
includes obtaining a medical opinion on the matter. 38 U.S.C.A. 
§ 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Erectile Dysfunction

A May 1984 report from the Boulder Pain Control Center reflects 
that the Veteran received physical therapy and psychotherapy and 
was treated with phenothiazine, Stelazine, and Mellaril, but 
remained delusional (see claims files, Vol 2).  A VA 
neuropsychological report dated in August 1985 notes a post-
service history of auto accidents with concomitant injuries (see 
claims files, Vol 2).  The report notes that a sexual dysfunction 
and bowel and bladder incontinence arose after the third 
accident.  

A March 2007 VA urgent care note mentions erectile dysfunction 
and discusses that medication taken for low back pain might be 
the culprit (see claims files, Vol 4).  The relevant assessment 
was sexual dysfunction.

In February 2008, Appellant requested service connection for 
erectile dysfunction (see claims files, Vol 4).  Appellant 
requested direct service connection for erectile dysfunction and 
also claim it to be secondary to PTSD (and diabetes).  Appellant 
reported that erectile dysfunction was found in 2001 at Sturgis, 
SD, VA Medical Center.  

In March 2008, a representative of the Sturgis VA Medical Center 
reported that there was no record of erectile dysfunction 
pertaining to the Veteran in 2001.  

In April 2008, the RO denied service connection for erectile 
dysfunction secondary to PTSD and depression (see claims files, 
Vol 5).  The basis offered for the denial was that erectile 
dysfunction existed prior to PTSD and therefore could not be the 
result of PTSD.  

An August 2008 VA Agent Orange registry examination report does 
not mention an erectile dysfunction (see claims files, Vol 5).  
It does mention, however, that the Veteran's "Medications are 
many..."  Because it is plausible that service-connected PTSD 
with major depression or service-connected irritable bowel 
syndrome, or medication for same, has caused or aggravated an 
erectile dysfunction, VA's duty to assist includes obtaining a 
medical opinion on the matter.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Urinary Incontinence
 
A July 1985 VA hospital report notes that the Veteran had 
suffered three motor vehicle accidents resulting in multiple 
medical sequelae (see claims files, Vol 1).  The report notes 
that the Veteran developed some bladder and bowel incontinence 
from the third accident and became depressed. 

In May 2008, Appellant requested service connection for a bladder 
condition (see claims files, Vol 5).  

In June 2008, Appellant submitted a January 2007 Mayo Clinic 
examination report that contains a diagnosis of urinary 
incontinence.  The examiner noted that this disorder had existed 
for a year.  The etiology of this was not mentioned.  In an 
August 2008 letter, Appellant reported, "[the Veteran] has many 
problems, due to the multiple head injuries secondary to so many 
motor vehicle accidents that he has been through."  

An August 2008 VA Agent Orange registry examination report does 
not mention a bladder disorder.  It does mention that 
"Medications are many..." 

A May 2009 VA out-patient treatment report notes a history of 
complaints of "pain and nocturnal incontinence related to 
neurological damage."  It is unclear whether the medical 
professional was merely reporting the Veteran's observation, or 
whether the medical professional was offering an etiology 
opinion.  Thus, an examination to determine the nature and 
etiology of any urinary bladder incontinence would be helpful.  
VA's duty to assist includes obtaining a medical opinion on the 
matter where necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; McLendon, supra.  

Service Connection for Chronic Pain Syndrome

Appellant feels that chronic pain syndrome was caused or 
aggravated by PTSD and depression.  In August 2008, Appellant 
requested service connection for chronic pain syndrome and 
reported that the Veteran had many problems due to multiple head 
injuries secondary to several motor vehicle accidents.  

VA out-patient treatment reports notes chronic pain of back, 
neck, and left arm, as well as in other joints.  A January 2009 
VA report contains multiple impressions, among them, cervical 
degenerative disease with chronic pain syndrome.  Thus, an 
examination to determine the nature and etiology of chronic pain 
syndrome would be helpful.  VA's duty to assist includes 
obtaining a medical opinion on the matter where necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; McLendon, supra.  

Service Connection for Paranoia with Histrionic and Compulsive 
Features

Appellant seeks service connection for paranoia with histrionic 
and compulsive features.  Appellant feels that this was caused or 
aggravated by service-connected PTSD and depression.  

A December 2003 VA mental health report notes an assessment of 
borderline histrionic personality disorder.  A June 2005 VA PTSD 
compensation examination report contains an Axis II diagnosis of 
mixed personality disorder with borderline and histrionic traits.  
In August 2008, Appellant requested service connection for 
paranoid, histrionic, dependent, and compulsive features and also 
reported that the Veteran had many problems due to multiple head 
injuries secondary to several motor vehicle accidents (see claims 
files, Vol 5).  An examination to determine the nature and 
etiology of any paranoia with histrionic and compulsive features 
would be helpful to adjudication.  VA's duty to assist includes 
obtaining a medical opinion on the matter where necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; McLendon, supra.  




Service Connection for Dysthymic Disorder, Personality Disorder, 
Epilepsy, and/or Inorganic Brain Syndrome

Appellant seeks service connection for dysthymic disorder, 
personality disorder, epilepsy (claimed as a seizure disorder), 
and/or inorganic brain syndrome, claimed due to trauma or due to 
or aggravated by PTSD and depression (see claims files, Vol 5).  
VA and private mental health reports contain assessments or 
diagnoses of these claimed disorders at various times.  An 
examination to determine the nature and etiology of these claimed 
disorders would be helpful.  VA's duty to assist includes 
obtaining a medical opinion on the matter where necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; McLendon, supra.  

Earlier Effective Date for TDIU

Appellant seeks an effective date prior to May 19, 2006, for the 
award of TDIU.  This effective date potentially could be affected 
by the outcome of the several service connection claims that 
remain pending.  If service connection is granted, the RO could 
assign an effective date that would change the effective date for 
TDIU as well.  Thus, adjudication of the effective date for TDIU 
is premature and must be remanded for additional consideration.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any recent 
relevant treatment reports not associated 
with the claims file. 

2.  After the development requested above 
has been completed to the extent possible, 
the RO should make arrangements for cardiac 
and/or psychiatric examination or 
examinations by appropriate specialists.  
The Board mentions both medical specialties 
because it is unclear which would be more 
appropriate to address a claim for service 
connection for a heart condition and 
hypertension claimed due to aggravated by 
service-connected PTSD.  The claims file 
should be made available to the 
physician(s) for review.  The physician(s) 
is/are asked to review the pertinent 
medical history, note that review in their 
report(s), examine the Veteran, and then 
address is asked to address whether it is 
at least as likely as not (50 percent or 
greater possibility) that service-connected 
PTSD or medication for such has caused or 
aggravated any current heart condition, 
including any hypertension.  

The physician is also asked to address 
whether it is at least as likely as not 
that service-connected irritable bowel 
syndrome, and any medication for such, has 
caused or aggravated any current heart 
condition, including hypertension.  

The physician(s) should offer a rationale 
for any conclusion in a legible report.  If 
any question cannot be answered, the 
physician(s) should state the reason.  

3.  The RO should make arrangements for a 
psychiatric and/or neuropsychiatric 
examination to determine the nature and 
etiology of any claimed psychiatric 
disability (paranoia with histrionic and 
compulsive features, any personality 
disorder, and dysthymia) or neurological 
disability (epilepsy, organic or inorganic 
brain disorder).  The claims file should be 
made available to the psychiatrist for 
review.  The psychiatrist is asked to 
elicit a history of relevant symptoms from 
the Veteran, review the pertinent medical 
history, note that review in the report, 
examine the Veteran, and then address 
whether it is at least as likely as not 
that service-connected PTSD with major 
depression and/or medication for such, has 
caused or aggravated any psychiatric or 
neurological disability.  The physician is 
also asked to address whether it is at 
least as likely as not that service-
connected irritable bowel syndrome, and any 
medication for such, has caused or 
aggravated any psychiatric or neurological 
disability.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

4.  The RO should make arrangements for a 
urology examination to determine the nature 
and etiology of erectile dysfunction and of 
urinary incontinence.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
elicit a history of relevant symptoms from 
the Veteran, review the pertinent medical 
history, note that review in the report, 
examine the Veteran, and then address 
whether it is at least as likely as not 
that service-connected PTSD with major 
depression and/or medication for such, has 
caused or aggravated any current erectile 
dysfunction or urinary incontinence.  

The physician is also asked to address 
whether it is at least as likely as not 
that service-connected irritable bowel 
syndrome, and any medication for such, has 
caused or aggravated any current erectile 
dysfunction or urinary incontinence.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

5.  The RO should make arrangements for an 
appropriate examination to determine the 
nature and etiology of chronic pain 
syndrome.  The claims file should be made 
available to the physician for review.  The 
physician is asked to elicit a history of 
relevant symptoms from the Veteran, review 
the pertinent medical history, note that 
review in the report, examine the Veteran, 
and then address whether it is at least as 
likely as not that service-connected PTSD 
with major depression and/or medication for 
such, has caused or aggravated chronic pain 
syndrome.  

The physician is also asked to address 
whether it is at least as likely as not 
that service-connected irritable bowel 
syndrome, and any medication for such, has 
caused or aggravated chronic pain syndrome. 

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

6.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims for 
service connection.  

7.  Following the above, the AMC should 
develop the TDIU claim as necessary.  
Following development and re-adjudication 
of the TDIU claim, if the benefit is not 
granted, the AMC should submit it to the 
Director, Compensation and Pension Service, 
for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  

8.  If the benefits sought remain denied, 
Appellant and her attorney should be 
furnished an SSOC and given an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

Appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Failure to report for a scheduled VA examination without good 
cause may have adverse consequences on these claims.  38 C.F.R. 
§ 3.655.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


